Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah E. Wilson on 05/09/2022.
The application has been amended as follows: 
Claims 1-20 have been deleted in their entirety and replaced with the following claims 1-20 as submitted in the proposed amendment of 04/13/2022: - -
1. A sink comprising:
a front wall including an inner surface and an outer surface;
a rear wall located opposite the front wall;
a first side wall extending from the front wall to the rear wall;
a second side wall located opposite the first side wall, the second side wall extending from the front wall to the rear wall; and
a bottom wall extending between the front wall, the rear wall, the first side wall, and the second side wall, so as to define at least one basin of the sink;
wherein the inner surface of the front wall defines part of the at least one basin and the outer surface of the front wall defines an outer facing surface of the sink that is configured to be exposed in front of an opening in a front face of a cabinet;
wherein the front wall further comprises a first lateral portion extending outwardly past the first side wall and a second lateral portion extending outwardly past the second side wall; and
wherein the first lateral portion and the second lateral portion are each configured to at least partially overlap the front face of the cabinet adjacent the opening, such that the front wall of the sink substantially conceals edges that define the opening; and
wherein the entire inner surface of the front wall is configured to be positioned forward of the front face of the cabinet when the sink is installed in the cabinet.
2. The sink of claim 1, wherein the front wall further comprises a bottom portion extending downwardly past the bottom wall.
3. The sink of claim 2, wherein the first lateral portion, the second lateral portion, and the bottom portion cooperatively define a rear surface configured to engage the front face of the cabinet.
4. The sink of claim 3, wherein the entire front wall extending from the rear surface is configured to be positioned forward of the front face of the cabinet when the sink is installed in the cabinet, such that the at least one basin extends forward past the front face.
5. The sink of claim 1, further comprising a rim extending outwardly in a substantially horizontal orientation along an upper periphery of the first side wall, the rear wall, and the second side wall, wherein the rim terminates along the first side wall at a first notch, and wherein the rim terminates along the second side wall at a second notch located opposite the first notch.
6. The sink of claim 5, wherein the first notch extends between a first portion of the rim and the first lateral portion, and wherein the second notch extends between a second portion of the rim and the second lateral portion.
7. The sink of claim 5, wherein the first notch and the second notch are each configured to receive a portion of a front wall of the cabinet therein.
8. The sink of claim 1, wherein the front wall is oriented at an acute angle relative to a vertical plane.
9. A sink comprising:
a front wall including an inner surface and an outer surface; 
a rear wall located opposite the front wall; 
a first side wall extending from the front wall to the rear wall; 
a second side wall located opposite the first side wall, the second side wall extending from the front wall to the rear wall; and 
a bottom wall connecting the front wall, the rear wall, the first side wall, and the second side wall, so as to define at least one basin of the sink;
wherein the inner surface of the front wall defines part of the at least one basin and the outer surface of the front wall defines an outer facing surface of the sink that is configured to be exposed in front of an opening in a front face of a cabinet; and
wherein the entire front wall is configured to be positioned forward of the front face of the cabinet when the sink is installed in the cabinet, such that the at least one basin extends forward past the front face.
10. The sink of claim 9, wherein the front wall further comprises a first lateral portion extending outwardly past the first side wall and a second lateral portion extending outwardly past the second side wall, and wherein the first lateral portion and the second lateral portion are each configured to at least partially overlap the front face of the cabinet adjacent the opening, such that the front wall of the sink substantially conceals edges that define the opening.
11. The sink of claim 10, wherein the front wall further comprises a bottom portion extending downwardly past the bottom wall.
12. The sink of claim 11, wherein the first lateral portion, the second lateral portion, and the bottom portion cooperatively define a rear surface configured to engage the front face of the cabinet.
13. The sink of claim 10, further comprising a rim extending outwardly in a substantially horizontal orientation along an upper periphery of the first side wall, the rear wall, and the second side wall, wherein the rim terminates along the first side wall at a first notch, and wherein the rim terminates along the second side wall at a second notch located opposite the first notch.
14. The sink of claim 13, wherein the first notch extends between a first portion of the rim and the first lateral portion, and wherein the second notch extends between a second portion of the rim and the second lateral portion.
15. The sink of claim 13, wherein the first notch and the second notch are each configured to receive a portion of a front wall of the cabinet therein.
16. The sink of claim 9, wherein the front wall is oriented at an acute angle relative to a vertical plane.
17. A method of installing a sink into a cabinet, the method comprising: 
aligning a sink with an opening in a front face of the cabinet, wherein the opening is defined by at least two lateral edges, and wherein the sink comprises: 
a front wall including an inner surface and an outer surface; 
a rear wall located opposite the front wall; 
a first side wall extending from the front wall to the rear wall; 
a second side wall located opposite the first side wall, the second side wall extending from the front wall to the rear wall; and 
a bottom wall extending between the front wall, the rear wall, the first side wall, and the second side wall, so as to define at least one basin of the sink; 
wherein the inner surface of the front wall defines part of the at least one basin and the outer surface of the front wall defines an outer facing surface of the sink; 
wherein the front wall further comprises a first lateral portion extending outwardly past the first side wall and a second lateral portion extending outwardly past the second side wall; 
lowering the sink such that the first and second lateral portions are disposed in front of the front face of the cabinet adjacent the opening, so as to substantially overlap the at least two lateral edges; and 
sliding the sink in a rearward direction such that a rear surface defined by the first and second lateral portions of the front wall engages the front face of the cabinet and the entire inner surface of the front wall is positioned forward of the front face of the cabinet.
18. The method of claim 17, wherein the front wall further comprises a bottom portion extending downwardly past the bottom wall, and wherein the bottom portion defines part of the rear surface that engages the front face of the cabinet.
19. The method of claim 17, wherein the entire front wall extending from the rear surface is positioned forward of the front face of the cabinet when the sink is installed in the cabinet, such that the at least one basin extends forward past the front face.
20. The method of claim 17, wherein the sink further comprises a rim extending outwardly in a substantially horizontal orientation along an upper periphery of the first side wall, the rear wall, and the second side wall, wherein the rim terminates along the first side wall at a first notch, wherein the rim terminates along the second side wall at a second notch located opposite the first notch, and wherein at least a portion of the front face of the cabinet 1s received in each of the first and second notches after lowering the sink. - - .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a sink configured to be installed into a cabinet or a method of installing a sink into a cabinet with front, rear, side and a bottom wall as claimed wherein the entire inner surface of the front wall is positioned forward of the front face of the cabinet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754